Case 2:20-cv-02874-AB-SK Document 68 Filed 10/20/20 Page 1 of 7 Page ID #:794
Case 2:20-cv-02874-AB-SK Document 68 Filed 10/20/20 Page 2 of 7 Page ID #:795




Villanueva, Gavin Newsom, Sonia Y. Angell, Barbara Ferrer, and County of Los
Angeles alleging Second Amendment violations. (ECF 1.) On March 29, 2020,
Plaintiffs filed a First Amended Complaint (“FAC”) seeking injunctive and
declaratory relief (ECF 9), and on April 6, 2020, this Court denied Plaintiffs’ ex
parte application for a temporary restraining order as to the enforcement of firearm
business closure orders. (See ECFs 14, 29.)

      Currently, Defendants County of Los Angeles, Sheriff Alex Villanueva, and
Barbara Ferrer have moved for judgment on the pleadings as to Plaintiffs’ FAC.
(ECF 56). Plaintiffs opposed and Defendants filed a reply.

         B. Public Health Orders

      The timeline of the relevant health orders is as follows: On March 4, 2020,
the Governor of California, Gavin Newsom, declared a state of emergency in
California as a result of the spread of COVID-19, a dangerous illness caused by
SARS-CoV-2 (i.e., the novel coronavirus). (ECF 14-2, 21.)

       On March 19, 2020, Governor Newsom signed Executive Order N-33-20,
which ordered “all individuals living in the State of California to stay at home or at
their place of residence except as needed to maintain continuity of operations of
the federal critical infrastructure sectors[.]” (ECF 14-2.) Noting that “[t]he federal
government has identified 16 critical infrastructure sectors,” Executive Order N-
33-20 states that “Californians working in those 16 critical infrastructure sectors
may continue their work . . . .” (Id.) The Executive Order further provides that the
Public Health Officer “may designate additional sectors as critical in order to
protect the health and well-being of all Californians.” (Id.) On March 26, Governor
Newsom publicly stated that he would defer to local sheriffs as to whether firearms
and ammunition retailers constitute essential businesses that may remain open.
(ECF 23-2.)

      On the same day, March 19, 2020, the County of Los Angeles Department
of Public Health issued the “Safer at Home Order for Control of COVID-19”
(“County Order”). (ECF 14-2.) Pursuant to the County Order, the Los Angeles
Health Officer ordered, among other things, the closure of all non-essential retail
businesses, including all indoor malls and indoor shopping centers. (Id.) On March
30, 2020, Los Angeles County Sheriff Alex Villanueva (“Sheriff Villanueva”)
publicly announced that the Los Angeles County Sheriff’s Department will treat
businesses that sell or repair firearms, or sell ammunition, as essential businesses
under the County Order, allowing them to continue operations. (ECF 23-2.).

 CV-90 (12/02)             CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                           2
Case 2:20-cv-02874-AB-SK Document 68 Filed 10/20/20 Page 3 of 7 Page ID #:796




Sheriff Villanueva’s March 30, 2020 announcement reversed a prior decision to
categorize firearms and ammunition retailers as non-essential businesses under the
County Order. (Id.) As of March 30, 2020, firearm and ammunition retailers were
permitted to be open to the public.

        The County updated and modified its COVID-19 orders over the next few
months, and at no point did it again require or announce the closure of firearm
retailers. Specifically, on June 18, 2020, the County issued its “Reopening Safer
at Work and in the Community for Control of COVID-19” Order. (ECF 57, Exh.
2.) The June 18, 2020 Order “supersede[d] all prior Safer at Home orders” and
enumerated which businesses were deemed high risk and had to remain closed.
(Id. at 15.) Firearms retailers were not included. “Lower-Risk Retail Businesses”
such as firearms retailers were allowed to be open as long as they implemented
specific safe reopening protocols. (Id. at 15-16.)

       The June 18, 2020 Order was later superseded by the August 12, 2020
“Reopening Safer at Work and in the Community for Control of COVID-19”
Order which updated information for childcare and educational facilities, but did
not alter the language about businesses that could remain open nor did it add
firearms retailers to the list of businesses that must be closed. (ECF 57, Exh. 5.)

      And on September 4, 2020, the County again issued an Order which only
temporarily closed “higher-risk businesses . . . where more frequent and prolonged
person-to-person contacts are likely to occur.” (ECF 64, Exh. 11.) Like the
previous iterations, this Order did not mandate closure of firearms retailers which
were and are still permitted to operate so long as they follow the “Reopening
Protocols for Retail Establishments.” (Id. at ⁋ 9(a).)

         III.    LEGAL STANDARD

       “After the pleadings are closed – but early enough to not delay trial – a party
may move for judgment on the pleadings.” Fed. R. Civ. Proc. 12(c). The standard
for assessing a Rule 12(c) motion for judgment on the pleadings is the same as the
standard for a Rule 12(b)(6) motion to dismiss. Enron Oil Trading & Trans. Co. v.
Walbrook Ins. Co., Ltd., 132 F.3d 526, 529 (9th Cir. 1997).

       To defeat a Rule 12(b)(6) motion to dismiss, the complaint must provide
enough factual detail to “give the defendant fair notice of what the . . . claim is and
the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
(2007). The complaint must also be “plausible on its face,” that is, the “complaint

 CV-90 (12/02)              CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                            3
Case 2:20-cv-02874-AB-SK Document 68 Filed 10/20/20 Page 4 of 7 Page ID #:797




must contain sufficient factual matter, accepted as true, to ‘state a claim to relief
that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
Twombly, 550 U.S. at 570). A plaintiff’s “factual allegations must be enough to
raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555. “The
plausibility standard is not akin to a ‘probability requirement,’ but it asks for more
than a sheer possibility that a defendant has acted unlawfully.” Id. Labels,
conclusions, and “a formulaic recitation of the elements of a cause of action will
not do.” Twombly, 550 U.S. at 555.

        A court may dismiss a complaint under Rule 12(b)(6) based on the lack of a
cognizable legal theory or the absence of sufficient facts alleged under a
cognizable legal theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th
Cir. 1988). When ruling on a Rule 12(b)(6) motion, “a judge must accept as true
all of the factual allegations contained in the complaint.” Erickson v. Pardus, 551
U.S. 89, 94 (2007). But a court is “not bound to accept as true a legal conclusion
couched as a factual allegation.” Iqbal, 556 U.S. at 678 (internal quotation marks
omitted).

       The court generally may not consider materials other than facts alleged in
the complaint and documents that are made a part of the complaint. Anderson v.
Angelone, 86 F.3d 932, 934 (9th Cir. 1996). However, a court may consider other
materials if (1) the authenticity of the materials is not disputed and (2) the plaintiff
has alleged the existence of the materials in the complaint or the complaint
“necessarily relies” on the materials. Lee v. City of Los Angeles, 250 F.3d 668, 688
(9th Cir. 2001) (citation omitted). The court may also take judicial notice of
undisputed facts that are contained in extrinsic materials. Mir v. Little Co. of Mary
Hosp., 844 F.2d 646, 649 (9th Cir. 1988); Lee, 250 F.3d at 689-90.

         IV.     DISCUSSION

                 A. Plaintiffs Likely Lack Standing Because Their Second
                    Amendment Claim is Moot.

      Defendants seek judgment on the pleadings on the ground that Plaintiffs’
Second Amendment claim against the County Order does not present a case or
controversy within the meaning of Article III.

       Under Article III, “[a] claim is moot if it has lost its character as a present,
live controversy.” Rosemere Neighborhood Ass’n v. EPA, 581 F.3d 1169, 1172–73
(9th Cir. 2009). Under the voluntary cessation exception to mootness, however,

 CV-90 (12/02)               CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                             4
Case 2:20-cv-02874-AB-SK Document 68 Filed 10/20/20 Page 5 of 7 Page ID #:798




“the mere cessation of [allegedly] illegal activity in response to pending litigation
does not moot a case, unless the party alleging mootness can show that the
allegedly wrongful behavior could not reasonably be excepted to recur.” Id.
(alteration added) (internal quotation marks omitted). Although a statutory change
is “usually enough to render a case moot . . . a policy change not reflected in
statutory changes or even in changes in ordinances or regulations will not
necessarily render a case moot.” Rosebrock v. Mathis, 745 F.3d 963, 971 (9th Cir.
2014) (internal quotation marks omitted). As a general matter, courts “are less
inclined to find mootness where the new policy . . . could easily be abandoned or
altered in the future.” Id. at 972. (internal quotation marks omitted).

       Defendants argue that Plaintiffs’ Second Amendment claim against the
County Order is now moot because Sheriff Villanueva has stated that firearms and
ammunition retailers constitute essential businesses under the County Order and
thus may remain open. They also argue that the subsequent orders from June,
August, and September 2020 have all clearly exempted firearm retailers from
closure and have unequivocally foreclosed the possibility that the County will
abandon or alter its stance on this matter in the future. Plaintiffs respond arguing
that the effects of the alleged violation have not been “completely and irrevocably
eradicated” and that their injury is “capable of repetition, yet evading review” such
that their claims are not moot.

       The County has demonstrated in the six months since it issued its initial
order that it will not close firearm retailers even in the absence of a temporary
restraining order, nor has the County even hinted at any plans to close firearm
retailers in the future. Plaintiffs’ fears and speculation about future possible
closures cannot sustain an otherwise moot claim; where “there is no reasonable
expectation that the [alleged] wrongs will be repeated, and [] interim relief or
events have completely and irrevocably eradicated the effects of the alleged
violation” a case is moot. Barnes v. Healy, 980 F.2d 572, 580 (9th Cir. 1992).

      As such, the Court finds that Plaintiffs’ Second Amendment claim against
Defendants has likely lost its character as a present, live controversy and should be
dismissed as moot. However, the Court declines to definitively rule on standing
and instead will address the merits of this matter.




 CV-90 (12/02)             CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                           5
Case 2:20-cv-02874-AB-SK Document 68 Filed 10/20/20 Page 6 of 7 Page ID #:799




                 B. Assuming Plaintiffs Have Standing to Sue, Plaintiffs’ Second
                    Amendment Claim Fails as a Matter of Law Because Any
                    Temporary Closure of Firearms Retailers Served Significant
                    Government Interests and Was Substantially Related to These
                    Interests.

      Defendants next argue that all County Orders survive intermediate scrutiny
such that Plaintiffs’ claims fail as a matter of law.

      To determine the merits of a Second Amendment claim, courts have adopted
a two-step inquiry which “(1) asks whether the challenged law burdens conduct
protected by the Second Amendment and (2) if so, directs courts to apply an
appropriate level of scrutiny.” See United States v. Chovan, 735 F.3d 1127, 1136
(9th Cir. 2013). Where it is unclear whether a challenged law burdens conduct
protected by the Second Amendment, courts follow a “well-trodden and judicious
course” of assuming that the Second Amendment applies and analyzing the
regulation under the appropriate level of scrutiny. See Pena v. Lindley, 898 F.3d
969, 976 (9th Cir. 2018) (internal quotation marks omitted).

       Assuming that the County Orders burden conduct protected by the Second
Amendment by “affecting the ability of law-abiding citizens to possess [a
handgun],” Fyock v. Sunnyvale, 779 F.3d 991, 999 (9th Cir. 2015), intermediate
scrutiny is warranted because the County Orders are “simply not as sweeping as
the complete handgun ban at issue in [District of Columbia v. Heller, 554 U.S. 570
(2008).]” Id.; see also Donald McDougal v. Cty. of Ventura Cal., 20-CV-02927-
CBM-ASx (C.D. Cal. March 31, 2020) (holding that the City Order is subject to
intermediate scrutiny). Indeed, the alleged temporary closure of firearms retailers
lasted a total of five days from March 25 to March 30, 2020 in the height of a
global pandemic which has killed over 200,000 individuals in the United States
alone—this circumstance is wholly distinguishable from a complete handgun ban
or other possible governmental infringement on Second Amendment rights.

       In applying intermediate scrutiny to the County Orders, the Court must
consider (1) whether the government’s stated objective is significant, substantial,
or important, and (2) whether there is a reasonable fit between the challenged
regulation and the asserted objective. See Chovan, 735 F.3d at 1139. The County’s
stated objective—reducing the spread of a deadly pandemic—unequivocally
constitutes a significant government objective. This disease spreads where “[a]n
infected person coughs, sneezes, or otherwise expels aerosolized droplets
containing the virus,” (ECF 21), so a five-day closure of non-essential businesses,

 CV-90 (12/02)               CIVIL MINUTES – GENERAL             Initials of Deputy Clerk CB

                                             6
Case 2:20-cv-02874-AB-SK Document 68 Filed 10/20/20 Page 7 of 7 Page ID #:800




including firearms and ammunition retailers, reasonably fits the County’s stated
objectives of reducing the spread of this disease.

       And because firearms retailers are now open to the public, any current
restrictions such as social distancing or face masks also reasonably fit the County
objectives such that no violation has occurred—regardless, such restrictions do not
prohibit, restrict, or otherwise limit the sale of firearms. Accordingly, Plaintiffs
have failed to plausibly allege a Second Amendment claim against Defendants. As
such, all claims, including those for declaratory and injunctive relief and for
nominal damages, fail as a matter of law.

       Finally, because Plaintiffs’ have not provided legally sound explanations for
how their FAC could be altered to survive dismissal, the Court declines to grant
leave amend. See Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc)
(leave to amend should not be granted if a pleading “could not possibly be cured
by the allegation of other facts”) (internal quotation marks and citations omitted).

         V.      CONCLUSION

      For the reasons stated above, Defendants’ Motion for Judgment on the
Pleadings is GRANTED. This matter is DISMISSED WITH PREJUDICE.
The scheduling conference is VACATED AS MOOT. Defendants are
ORDERED to submit a proposed judgment within 14 days of the issuance of this
Order.

         IT IS SO ORDERED.




 CV-90 (12/02)             CIVIL MINUTES – GENERAL               Initials of Deputy Clerk CB

                                           7
